Citation Nr: 1536577	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.   

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977, and from August 1977 to November 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2008, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the Atlanta RO; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in June 2011, June 2014 and December 2014 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claims for service connection for hepatitis C and a back disorder must be remanded for additional development.  

Most recently, in December 2014, the Board requested that the RO contact the Veteran and attempt to obtain outstanding medical records, including from Johns Hopkins Hospital from 1978 to 1990.  In a January 2015 VA Form 21-4142, the Veteran identified treatment from January 1977 to January 1990 from the University of Maryland Hospital, John Hopkins Hospital, St. Joseph's Hospital, and Mount Sinai Hospital.  In February 2015, the RO contacted and received a response from the University of Maryland Hospital, St. Joseph's Hospital, and Mount Sinai Hospital that they were unable to locate the patient and there were no records available.  In March 2015, the RO contacted Johns Hopkins Hospital and it was indicated that there were no records for the dates requested.  The RO then contacted Johns Hopkins Hospital and requested that they send any records they have on file, regardless of the specific dates requested; no response has been received, and the RO has not again contacted Johns Hopkins Hospital to conclusively determine whether there are any outstanding medical treatment records.  Accordingly, additional attempts to secure any outstanding treatment records from Johns Hopkins Hospital should be performed on remand.  

In addition, the Veteran was afforded VA examinations regarding his claims in February 2015.  Regarding his claim for service connection for a back disorder, the Board requested that the examiner opine, for each back disorder found on remand or diagnosed at some other time during the appeal period, whether such is at least as likely as not related to some incident of service or began in the year after the Veteran's separation from active service.  On February 2015 examination, the examiner diagnosed lumbar spine degenerative arthritis and thoracic spine degenerative disc disease, and noted there was no objective evidence to support claims of facet joint arthrosis, spinal stenosis with short pedicles, or small anterior compression fracture at this time.  The examiner ultimately provided a negative nexus opinion, but failed to address all of the diagnoses found throughout the appeal period.  Accordingly, the Veteran should be afforded another examination to address each disorder found on examination and during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if that disability resolves prior to adjudication of the claim); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Regarding his claim for service connection for hepatitis C, on February 2015 VA examination, it was noted that the Veteran's risk factors for hepatitis C were unknown.  The examiner opined that the hepatitis C antibody test performed in December 2004 was negative in his opinion for a hepatitis condition.  Inasmuch as the examiner did not address the risk factors indicated in the claims file (e.g., intranasal cocaine use (after service), tattoo (after service), and high-risk sexual partners (before, during, and after service), the Board finds this examination to be inadequate and based on an inaccurate factual background.  Accordingly, the Veteran should be afforded another examination regarding his claim for service connection for hepatitis C.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact Johns Hopkins Hospital and request any medical treatment records regarding the Veteran.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, the Veteran should be notified accordingly.  
2. Afford the Veteran an appropriate VA examination regarding his hepatitis C.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset in service.  In considering this, the examiner is asked to consider that in November 1976 the Veteran sustained a fracture and laceration wound that required prolonged treatment of several weeks duration; that service treatment records also include a November 1976 and January 1977 assessment of "viral syndrome"; and the Veteran's at-risk behavior during and after service.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Afford the Veteran an appropriate VA examination regarding his back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  

Following completion of the examination and a review of the claims file, the examiner is specifically requested to opine, for each back disorder found on examination or diagnosed during the appeal period, whether it is at least as likely as not that the disorder is related to or had its onset in service, or began in the year after the Veteran's separation from active duty service.  In considering this, the examiner is asked to consider that the Veteran complained of recurrent back pain during his January 1977 medial separation examination.  

The specific diagnoses the examiner must address, whether found on examination or not, are degenerative arthritis of the lumbar spine; degenerative disc disease at L3-L4 and the lower thoracic spine; multilevel facet joint arthrosis; short pedicles suggestive of congenital spinal stenosis; and a small anterior compression fracture of L1.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

